DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
3.	The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is directed to an abstract idea without significantly more.  The independent claim recites obtaining, by a processor, a plurality of functions through a map file of a compiler, wherein the functions comprise at least one normal function and at least one application programming interface (API) function, and the map file comprises names of the normal function and the API function, wherein the function which is not being utilized is not analyzed; and distinguishing, by the processor, the normal function and the API function according to the names; executing, by the processor, parsing for at least one source code of the memory device through the map file; determining, by the processor, whether or not one of the at least one API function is identical to or is defined as the at least one normal function according to a symbol of the source code to develop a mapping relationship between the at least one API function and the at least one normal function; determining, by the processor, whether or not another function which is called by the normal function of the source code is a normal function or a API function through the mapping relationship to develop a calling relationship between the at least one normal function; and recording, by the processor, quantity of functions which are called by the normal function, quantity of functions which call the normal function and/or whether the normal function corresponds to the API function or not; when one of the functions which are called by the normal function is neither the normal function nor the API function, updating, by the processor, the quantity of functions which are called by the normal functions and calling the normal functions to confirm the calling relationship, and recording, by the processor, the normal functions in a normal function database.

This judicial exception is not integrated into a practical application. In particular, the components in the noted steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving information, executing a function and making a decision) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of 

Allowable Subject Matter
5.	Claims 1 – 3 and 6 – 10 are allowable over the prior art.

Response to Arguments
Claim Rejections - 35 USC § 101
6.	Applicant's arguments have been fully considered but they are not persuasive.
7.	Applicant appears to argue on pages 6 and 7 that, solely by virtue of adding references to “a processor” to the method steps, the claim is eligible: “Thus Applicant submits that claim 1 is not directed to an abstract idea and does not fall within ‘Mental Processes’ grouping of abstract ideas.”  However, the specification, at paragraph [0019], discloses that “The embedded software codes could be accessed and executed by a processor.”  There is nothing in the specification to suggest that the processor is anything other than a generic device.  In addition, the memory device 10 could be arranged in an electronic device. For example, the electronic device could be a mobile electronic device, a tablet computer, a laptop computer or a PDA, or could it be an electronic device such as a desktop computer or a server. Therefore, the memory device 10 could be utilized to record functions and their source codes, which are 
8.	Applicant additionally argues on page 8 that the inventive concept “could solve the problem of ‘the current function management method cannot directly analyze the calling relationship of the normal functions of the ISP through the API functions, and the reading/writing performance of the memory device deteriorates accordingly.’,” and that the claimed invention “includes additional elements that are sufficient to amount significantly more than the alleged abstract idea and are directed to patent-eligible subject matter.”  First, the performance of the method steps as a mental process does not involve the reading/writing performance of the memory device, thus the argument is not applicable.  Second, the inventive concept involves the analysis of source code using function names derived from a map file.  Source code and function names are human-readable and the noted analysis could thus be performed as a mental process.  Third, applicant’s conclusory statement that additional elements are included fails to enumerate what those elements are. 
Claim Rejections - 35 USC § 103
9.	Applicant’s arguments have been fully considered and are persuasive.  The rejections have been withdrawn.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C WOOD/Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193